Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 15, 2020                                                                                   Bridget M. McCormack,
                                                                                                                  Chief Justice

  160414                                                                                                 David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  HOLLY SWITALSKI, Personal Representative of the                                                     Richard H. Bernstein
  ESTATE OF EDWARD SWITALSKI, Deceased,                                                               Elizabeth T. Clement
            Plaintiff-Appellee,                                                                       Megan K. Cavanagh,
                                                                                                                       Justices

  v                                                                SC: 160414
                                                                   COA: 348793
                                                                   Kalamazoo CC: 2017-000522-NI
  BRANDON W. CLEVENGER,
          Defendant,
  and
  HAMILTON MUTUAL INSURANCE COMPANY
  and EMPLOYERS MUTUAL CASUALTY
  COMPANY,
            Defendants-Appellants.

  _________________________________________/

        On order of the Court, the application for leave to appeal the September 13, 2019
  order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should now be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 15, 2020
           p0408
                                                                              Clerk